           Case: 1:19-cv-03128 Document #: 1 Filed: 05/09/19 Page 1 of 17 PageID #:1
                                                                                                           2L
                            IN THE UNITED STATES DISTRICT COURT
                                                                                    BECETVEI)
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION
                                                                                            ilAY 0 s   zotsfu
Anthony Roland                                                                      cLERr#8KB8rffi8I88r*,
                        Plaintiff,
                                                          Case No.
     Vs.
€ongr€is; AO
FCC (Federal Communications          Commission)           l:19-cv-03128
Chairman Ajit Pai;                                         Judge John Robert Blakey
United States of America,
                                                           Nlagistrate Judge Mary NrL Rowland
 U.S Attorney General
William Barr;
United States Attorney
John R. Lausch Jr.

                     Defendants.

                                             COMPLAINT

PlaintiffAnthony Roland, (sometimes referred to    as   "Pro Se"),brings this lawsuit complaining of the

Defendants FCC, United States of America, U.S Attorney General William Barq and United States

Attorney John R. Lausch Jr. would respectfully explain the follows:




                                                PARTIES

   l.   PlaintiffAnthony Roland was recently release from his Job as a Dock worker for the Salvation

        Army.

   2. PlaintiffAnthony    Roland is a Citizen of Chicago, Illinois.

   3.   Defendants, Congress Headquarters United State Capital first St SE, Washington, DC 20004

        Contact info . 202-226- 8000.

   4    Defendant, FCC (Federal Communications Commission) Chairman Ajit Pai Headquarters 445

        12ft Street, SW Washington, DC 20554 Contact info. 888-225-5322.
          Case: 1:19-cv-03128 Document #: 1 Filed: 05/09/19 Page 2 of 17 PageID #:1

    5.   Defendant, U.S. Attorney General William Barr location U.S. Department of Justice 950

         Pennsylvania Ave. NW Washington, DC 20530-0001 Contact info. 202-353-1555.

   6. U.S. Attorney John Lausch location Dirksen             Federal Bldg. 219 South Dearborn Street, 5s

         Chicago,   IL 60604 Contact info. 312-353-5300.


                                                 JURISDICTION

   7 This is a claim for violation of plaintiffs civil rights      as protected by the Constitution and laws      of

   the United State under 42 U.S.C. $$ 1983, 1985, and 1986.

   8. The court has jurisdiction under 28 U.S.C. $$ 1343 and 1367           .




   9. This court has      jurisdiction over the lawsuit because it involves the United States as a Defendants.

  10 This court     has   jurisdiction over the lawsuit because it involve citizens of different states and the

dispute is for $75,000 or more.




                                           GENERALALLEGATIONS

   l1 At all relevant       times herein, Defendant, FCC Chairman Ajit Pai have a responsibility to regulate

   interstate and international communications by radio, television, wire, satellite, and cable in all 50

   states, the   District of Columbia and U.S. Territories. An independent U.S. Government agency

   overseen by Defendant Congress, the commission is the federal agency responsible for

   implementing and enforcing America's communications law and regulations. Under 47 U.S.C $ 151

   and47USC$154

   12. The FCC Mass Media Bureau build            -   out deadlines and authorization of service for affiliates   of

   ABC, CBS, NBC AND FOX all broadcasting channels are Negligent of Invading PlaintiffAnthony

   Roland Fourth Amendment and Fourteenth Amendment, which in additionally put Plaintiffin

   harmful risk, by the television audience.
       Case: 1:19-cv-03128 Document #: 1 Filed: 05/09/19 Page 3 of 17 PageID #:1

i3. At all relevant time herein, Defendants United State of America, U.S. Attorney General William

Barr and U.S. Attorney John R. Lausch are all Ofiicers of the legal Justice Department that have a

responsibility to enforce the law in the United State and to set a standard for the American

Constitution, also the people's lawyer for all citizens, to act as a public advocate among other things

as   well   as represent the Federal laws.


14. On or about July 12,2013,       PlaintiffAnthony Roland notice he was and is being watch through

the defendants network stations ABC, CBS, NBC and FOX. When the commentators started to

point and talk about items or activities the Plaintiff was doing at the time while watching the

television stations, Plaintiff overlooked the gestures for a coincidental until repetitiously pointing

out incident that the plaintiffwas doing. Exhibit I Plaintiffrecorded it on his cell phone with

specific feedback through hand signaling.

15. On or about September 18, 2013, PlaintiffAnthony Roland wrote a six-page letterto the

Attorney General offrce Lisa Madigan stating that his fourth amendment right was / is being

violated through the network stations and towards the beginning of 2019 Plaintiffwrote letters

asking for a Cease and Desist from further Intrusions.

16. On or about November 14,2013 Plaintiff started noticing that he was      / is being watched   more

habitually then before so much so that he has to be escorted by the CPD daily.

17. The unwarranted and unjustified Invasion of Privacy by the Defendants, Congress, FCC and

broadcasting Network. I find to be frightening because it's being aired across the states also causing

great emotional distress and embarrassment.
          Case: 1:19-cv-03128 Document #: 1 Filed: 05/09/19 Page 4 of 17 PageID #:1




                                                  Count I
(Invasion of Privacy   -    Intrusion of Seclusion as against Congress and FCC Mass Media Bureau,
                                  Under Title III of Communication Act)


  18.   Plaintiffreallege   as   through fully set forth at length, and include herein by reference, all of the

  allegation and statement contained in paragraph I I through l7 of the General Allegation, above and

  including.

  19. Defendants Congress and FCC Chairman              Ajit   Pai both are involve in the creation of rules and

  policies that govern the use of Broadcasting Communications Technologies. That serves as a

  communication device to delivery Information, Entertainment and Emergency Situations to the

  viewers and a person like PlaintiffAnthony Roland.

  20. The Defendants Broadcasting network Stations all play apart in Plaintiff surreptitious Invasion

  of Privacy-Intrusion of Seclusion by the transparency of the media stations ABC, CBS, NBC and

  FOX which is unwarranted and unjustified. The result has stagnated the Plaintiffon his Fourth

  Amendment and Fourteenth Amendment, in violation of 42 U.S.C $ 1983

  21.   EXHIBITA PlaintiffAnthony Roland             used his cell phone to capture evidence that in fact

  Plaintiffis being observed through the transparency of the television. On Tuesday Dec 18,2018

  Plaintiffuse his camera phone while watching Fox 32 news at 9.00pm as soon as Plaintiffwaved

  his hand news reporter Elizabeth Matthews wave her hair giving a response to Plaintiff hand wave.

  22 E){HIBIT B PlaintiffAnthony Roland              use his cell phone to capture evidence that in fact

  Plaintiffis being watched through the transparency of the television. On Wednesday Dec. 19,2018

  Plaintiffuse his camera phone while watching wttw 11at l1:41pm Amanpour & Company show.

  Plaintiffthis time put his thumb up to the television then the guest host Van Jones lift his thumb

  several times later in response to Plaintiffthumb signal as well as his partner.
       Case: 1:19-cv-03128 Document #: 1 Filed: 05/09/19 Page 5 of 17 PageID #:1

23. EXHIBIT C PlaintiffAnthony Roland use his cell phone to capture evidence that in fact

Plaintiff is being observed through the transparency of the television. On Friday Dec. 21,2018

Plaintiffuse his camera phone while watching NBC 5 the Today Show at 8:07am this time Plaintiff

decide to place two fingers in front of the television and news reporter Hoda Kotb cross her arms

and   with her right hand put up the same two fingers.

24. EXHIBIT D PlaintiffAnthony Roland use his cell phone to capture evidence that in fact

Plaintiffis being observed through the transparency of the television. On Friday Dec. 21, 2018

Plaintiffuse his camera phone while watching CBS This Morning at 7.l8am Plaintiffput two

fingers to the television and Major Elliott Garrett the Chief white house correspondent spoke about

a symbolic   fight. Then later that same channel at 8:49am while putting two finger up Galye King

Spoke about a two legged dog while the co-host John Dickerson said         ruffand laughed.

25. The Defendants surreptitious of PlaintiffInvasion ofPrivacy      -   Intrusion of Seclusion is

offensive and dangerous to the Plaintiff livelihood.

26. As set forth above, the Intrusion of Congress and The FCC have not diminish causing my rights

of privacy to be violated.

27. As a direct and proximate result of the Intrusion of Seclusion   -   Invasion of Privacy by the

Defendants, PlaintiffAnthony Roland has suffered and continues to suffer from, including but not

limited to, severe and permanent emotional distress, embarrassment and past loss of earning

capacity from previous unemployment.
    Case: 1:19-cv-03128 Document #: 1 Filed: 05/09/19 Page 6 of 17 PageID #:1




                                  EXHIBIT A




              ffi:    Anthony Roland shared a video with you




b
    Case: 1:19-cv-03128 Document #: 1 Filed: 05/09/19 Page 7 of 17 PageID #:1




                                   EXHIBIT B



                      Anthony Roland shared a video with you
               fi}




                                     View video




7
    Case: 1:19-cv-03128 Document #: 1 Filed: 05/09/19 Page 8 of 17 PageID #:1




                                  EXHIBIT C




                    Anthony Roland shared a video with you
             A




g
    Case: 1:19-cv-03128 Document #: 1 Filed: 05/09/19 Page 9 of 17 PageID #:1



                                  EXHIBIT D




                                                      *.s"-tt
                                                                i
                                                       ,' -   ,i|
                                                          .     l,



                                                              ,iLt!




I
         Case: 1:19-cv-03128 Document #: 1 Filed: 05/09/19 Page 10 of 17 PageID #:1




Wherefore, PlaintiffAnthony Roland prays for Judgment in his favor against Defendants, United States

ofAmerica in excess of $300,000 (Three Hundred Thousand Dollars), plus award treble damage for

lost of wages due to compel to unemployment also interest, Injunction to prevent further Intrusions and

such other relief as this court deems Just.




l0
           Case: 1:19-cv-03128 Document #: 1 Filed: 05/09/19 Page 11 of 17 PageID #:1




                                                    Count   II
 (Negligence as Against The U.S. Attorney John Lausch and U.S. Attorney General William Barr)



      28. Plaintiffrealleges as through fully set forth at length and incorporates herein by reference, all

     the allegations and statements contained in paragraphs          1l through   17 of the General Allegation,

     paragraphsl8 through 27 ofcount I, above and including.

     29. Defendants John Lausch in his Offrcial Capacity as U.S. Attorney with the duty and

     responsibility to protect and uphold the American Constitution for the protection of the citizen of

     Illinois which include rights to privacy like a person like PlaintiffAnthony Roland.

     30. Defendant United State Attorney John R. Lausch was and is Negligent in surreptitious of the

     Invasion of Privacy of the PlaintiffAnthony Roland. Also, fully understanding and knowing the

     dangerous of Plaintiffsituations which     Plaintiffwill   be   willingly to prove through   a Request   of

     Admission.

     31. EXHIBIT E is a Certified Mail Receipts indicating PlaintiffAnthony Roland wrote letters

     asking for a Cease and Desist from further Intrusions to DOJ, FCC and Congress.

     32   The Defendants Negligence surreptitious of PlaintiffInvasion of Privacy is offensive and

     dangerous to the   plaintiff livelihood.

     33. As set forth above, the Negligence by the Defendants capacity to serve as an U.S. Attorney and

     as an Acting   U.S Attorney General did nothing to assist in Plaintiff Constitutional fourth

     Amendment right from being violated.

     34. As a direct and proximate result of the Negligence of the Defendants, PlaintiffAnthony Roland

     has suflered and continues   to suffer from, including but not limited to, severe and permanent
ll
         Case: 1:19-cv-03128 Document #: 1 Filed: 05/09/19 Page 12 of 17 PageID #:1


     emotional distress, embarrassment and past loss of earning from previous unemployment.




t2
               Case: 1:19-cv-03128 Document       #: 11, Filed: 05/09/19 Page 13A of
                                    r Complete items                                  17 PageID #:1
                                                                                   Signatur€
                                                         2, and 3.
                                    u Print your name and address on the reverse x                                                                                                     EI Agent

     Err   llibI   E-                     r
                                              so that we can return the card to you.
                                              Attach this card to the back of the mailpiece.
                                              or on the front if space       permits.
                                                                                                                                                                                       tr
                                                                                                                                                                              C. Date of Pelivery
                                                                                                            1

                                          1. Article Addressed to:
                                              ,)   Lperi,*^l of ,'La/:.u- '
                                                                                                            I               D. ls                              from item       1? U         Yes
                                                                                                                               If YES,                         ns     below:           EI No
                                              off;<*-    ol        iL" t"mer+"r 6e^"fr.i
                                                                                                                  ,




                                              142\ Nou YarV.' Avenuu, ilV                                                                JAN 3 0 ?01s
                                          i-*)E+t,f;tSJ'ff*"-
                                                                                                                                                                      tr   Priority Mail Expreil@

                                              lllllllll llil ll|ililililililililil ilil        l   illilt i           Ll$fik"tr##
                                                                                                                                                                      tr
                                                                                                                                                                      D
                                                                                                                                                                           Begistered MailrM S,
                                                                                                                                                                           Registered lvlail Restricte(
                                                9s90 9402 44538248 01s0                            95                 lfO   Collect on Delivery
                                                                                                                                                                      D
                                                                                                                                                                           Delivery
                                                                                                                                                                           Heturn Recgipt for

                                          2. Adicle Number piansfer        from service labet)                         D    Collect on Delivery Restricted Delivery   tr   Signature
                                                                                                                                    vlail                             E Sionaturl
                                                  ?U1,0 ;e1E 0D0E E38t{ q5el                                                        !4airRestricredDerivery

                                         PS Form 381 1,         luty 2015 psN 7s3o-02-ooo-s0s3




                                               USPSTRACKING#
                                                                                                                                            Flrst-Class Mail



                                  ililil1t lllt llllll lllllllllllllll lllll I lll lll
                                                                                                       llllll                               Postage & Fees Pald
                                                                                                                                            USPS
                                                                                                                                            PermitNo. G-10


                                 1510 1q0e qq53 Seqa 81,,50 15
                              United States                                : PleasB print your ngqne, address, and
                              PostalSeryice                                        llnfL*u [ui""J
                                                                                   lbTO $,
                                                                                   Telr: 5, /',ltsh,4ofl
                                                                                            fip}.,,4ofl
                                                                                  C}'')c,ocro TL"L&6 icl
                                                                                                   U




                                                          i   ili tli lirilii ii i lirririr   riii'i'ii'i       iii t'ii'ii;1!i!1ii!1i"       ',;'i




t5
     Case: 1:19-cv-03128 Document #: 1 Filed: 05/09/19 Page 14 of 17 PageID #:1

                       I    Complete items 1, 2, and 3.
                       !    Print your name and address on the reverse
                            so that we can return the card to you.
                       I                                                                                   B. Beceived by (Pinted Name)
                            Attach this card to the back of the mailpiece,
                            or on the front if space permits.
                       1. Article Addressed to:

                            il;:l D;, Cl;(mqn
                            u                                                             ,
                                                                                                              lf YES, enter delivery address below:

                                                                                                                                         0 4 20ig
                                  LJ.r"l Gnnoni'-,o*.'cr,s Le*r'                                                                ttB
                                  tt,aS IztL s1,""{, SL/
                            Uosl,)na               /.rn, DC ZclSlV                                                             fCC ttitailroom
                                          L,)
                                                                                                      3. Selice      Type                             tr Priority Mail Express@
                                                                                                                  Signature                           tr Flegistered MailrM
                            ililIilr ilr rilllr lllllllillil illt llilil r il                         tr   Adutt Signature Restticted Dslivery
                                                                                                                     Mail@
                                                                                                                                                      o Registered Mail Bestricted
                                                                                                                                                            Delivery
                                 9590 9402 44538248 0151 25                                           tr   Ceriified Mail R6tricted Delivery          tr    Retum Receiptfor
                                                                                                      tr   Collect on Delivery                              Merchandise
                                                                                                      tr   Colltrt on Delivery Bestricted Deiivery    E     Signature ConflrrnationrM
                       2. Arlicle Number ffransfer from sevice               label)                   n r-6'.dMail                                    tr    Signaturs Conf imation

                                  ?Bl,E eelE E0EU                            el6q             q5hl,                Mail Restricted Delivery
                                                                                                                   00)
                                                                                                                                                            Restricted Delivery


                       PS Form 381           1,   .luty 201 5 psN 7530-02-ooo-9osg                                                                   Domestic Return Receipt                1




                       r    Complete items 1, 2, and 3.
                                                                                                                    /-<.2
                       r    Print your name and address on the reverse                                             I L- *'-t
                                                                                                                          --
                            so that we can return the card to you.
                       r    Attach this card to the back of the mailpiece,

                                                                                                               ls adivery aOdress different from item 1?
                                                                                                               lf YES, enter delivery address below:




                                   .1"lle            2-W
                           5^         (c"^         t#t               Cil1tllo3
                                                                                                      3.    Service TyPe                               tr   Priority Mail ExPrcss@
                                                                                                      tr   Adult Slgnature                             tr   Begists€d Mdlil
                                                                                                                                                            Registsed Mail R6tricted
                            il   illlll   lill llll ll lllllll lllll ll lll l ll ll l I lll           tr   Adult Signature Restricted Delivory         tr
                                                                                                                                                            Delivery
                                 9590 9402 44538248 0151 01                                           tr C€Itifiod Mail Rostdcted Dsllvery       tr Fetum Receipt for
                                                                                                                                                    Merchandise
                                                                                                      tr Collect on Dolivery
                                                                                                      tr Collect on Delivery Bestricted D€livery n  Signaturo Confl rmationiu
                       ,.   Articl" Numb"t         Oir^f"r   from service label)                      n r-.,,6a Mail                             0 Signature Confimation
                                                                                                                                                             R6triciad Delivery
                                                                                                                                                                                        .




                                   ?u18 eelE EonE e3gq                                        r{   51t              N4ail
                                                                                                                    lo)
                                                                                                                            Bestrlcted Delivory

                                                                                                                                                     Domestic Return ReceiPt ,;
                       PS Form 381            1,   .luty zo1 5 PsN 7530:02-000-9053




,Y                                                                                                                                                                                              I
Case: 1:19-cv-03128 Document #: 1 Filed: 05/09/19 Page 15 of 17 PageID #:1

                                                                                                              nretCtass Mait
                                                                   $.'

                                                                         fltllt                                Fostase & FEee Paid
                                                                                                               USPS
                                                                                                               FermltNo. @10




                  United Shtes
                  Postal Service




                                   UEPSTRAc[o[G#
                                                                                                                     Fhgt-elass [ra[
                                                                                                                     Poetage & Fees Fald



                        ffirillilillffi                                          llllll                              USPs
                                                                                                                     Permlt No. @10


                          1q0e'@
                       !510
                                          a             Please Drint Your name' adorc                   and
                     United States
                     PostalSollce
                                                        ,n, 0.1*/
                                                        OID. /hohlaon
                                              LI; .*oTt.be                                   tl


                                          lllil   lt,it iii t',i s1,,,i'i,i iil liit lli   ii,,l,,li' ill ll' li ' ii 'il lii




                                                                                                                                           I
          Case: 1:19-cv-03128 Document #: 1 Filed: 05/09/19 Page 16 of 17 PageID #:1




     Wherefore, PlaintiffAnthony Roland prays for Judgment in his favor against Defendants United

States   ofAmerica in excess of $300,000 (Three Hundred Thousand Dollars), plus award treble

damages for lost of wages due to compel to unemployment also interest, Injunction to prevent further

Intrusion and such other relief this court deems Just.




l5
        Case: 1:19-cv-03128 Document #: 1 Filed: 05/09/19 Page 17 of 17 PageID #:1




                             IN THE UNITED STATES DISTRICT COURT
                            FOR TI{E NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION



Anthony Roland,

                             Plaintiff


            Vs.



€odgreser    @
FCC (Federal Communications Commission)
Chairman dit Pai;
United States of America;
A€ting U.S. Attorney General
ffiW:lh.rn                           Lorc
U.S. Attorney
John R. Lausch, Jr.



                              Defendants




       [, Anthony Roland, upon oath, depose and state the follow:

          That I am the "Pro Se" in the above entitled cause of action.




Anthony Roland
                                                  ,r,ry
7640 S. Michigan
Chicago, IL. 60619
312-632-4418
anthonyroland3    85   @gmail. com



l6
